Filed 12/9/13 P. v. Riley CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C073922

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM038023)

         v.

LAWRENCE VAN RILEY,

                   Defendant and Appellant.




         On January 17, 2013, officers conducting a postrelease community supervision
search of defendant Lawrence Van Riley’s residence found 6.3 grams of
methamphetamine, $1,200 in cash, Ziploc baggies, a syringe containing 25 cc’s of
methamphetamine, and other drug paraphernalia.
         Defendant pleaded no contest to possession of methamphetamine for sale.
(Health & Saf. Code, § 11378.) Pursuant to the plea agreement, a prior strike allegation
was dismissed with a Harvey waiver. (People v. Harvey (1979) 25 Cal.3d 754.) The trial


                                                             1
court sentenced defendant to three years in state prison, imposed various fines and fees,
and awarded 156 days’ presentence credit (78 actual and 78 conduct).
       Defendant appeals. He did not obtain a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                             RAYE               , P. J.



We concur:



      NICHOLSON              , J.



      HOCH                   , J.




                                              2